DETAILED ACTION
This office action is responsive to communication filed on February 26, 2021.
Response to Arguments
Applicant’s arguments with respect to claim 10-12 and 14-20 have been considered but are moot in view of the new grounds of rejection.
Priority
In view of the amendment filed February 26, 2021, all current claim limitations are entitled to the benefit claim under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the Specification is hereby removed in view of Applicant’s response.
Claim Objections
The objection to claim 16 is hereby removed in view of Applicant’s response.
Terminal Disclaimer
The terminal disclaimer filed on February 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,630,921 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2017/0094169) in view of Haji-Khamneh et al. (US 2014/0320715).

	Consider claim 10, Yoshikawa et al. teaches:

	obtaining a first input frame and a second input frame (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), wherein the first input frame includes lens flare (“determination controller 41 determines whether there is an image with a flare (flare image) in the two fish-eye images”, step 1120 of figure 11, paragraph 0073), and wherein the first input frame and the second input frame are in an RGB color space (“RGB color space is employed in a color image”, paragraph 0069); 
	calculating a stitch line between the first input frame and the second input frame (i.e. a “connecting position” in an overlapping region (30), figure 8, paragraphs 0059, 0061, and 0063-0065, step 720 of figure 7);
	obtaining a flare mask based on a flare difference estimation along the stitch line between the first input frame and the second input frame (A correction map (i.e. flare mask) is created in step 1130 of figure 11, paragraph 0075.  This is based on evaluation values in the “overlapping regions” (i.e. along the stitch line), paragraph 0073.); and 

	However Yoshikawa et al. does not explicitly teach obtaining a dark corner profile based on a relative illumination of a first dark area outside a first image circle of the first input frame and a second dark area outside a second image circle of the second input frame that is different from the first input frame.
	Haji-Khamneh et al. similarly teaches imaging using an objective lens (130, figure 1) and an image sensor pixel array (140, figure 1).
	However, Haji-Khamneh et al. additionally teaches obtaining a dark corner profile based on a relative illumination of a first dark area outside of an image circle of an input frame (See figure 3, and paragraphs 0034-0035.  The relative illumination of a first dark area outside of an image circle (380) is obtained, as Haji-Khamneh et al. teaches defining a radius from the optical axis “at which the illumination strength drops below a specified threshold”, paragraph 0035.  The image circle (380) corresponds to the pixel array (140, paragraph 0035), and is thus of an input frame.  The illumination of the first dark area is relative as it is compared to the illumination strength at the intersection between the optical axis of the imaging objective and the image sensor pixel array, paragraph 0035.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a dark corner profile as taught by Haji-Khamneh et al. based on a relative illumination of a first dark area outside a first image circle of the first input frame and a second dark area outside a 
	The combination of Yoshikawa et al. and Haji-Khamneh et al. teaches obtaining a dark corner profile based on a relative illumination of an a first dark area outside a first image circle of the first input frame and a second dark area outside a second image circle of the second input frame that is different from the first input frame, as Yoshikawa et al. teach that the first and second input frames are captured by respective imaging elements, and Haji-Khamneh et al. teaches obtaining a relative illumination of a dark area outside an image circle for an imaging element.
	The Examiner notes that claim 10 does not require that any processing be performed using the dark corner profile, only that the dark corner profile is obtained.

	Consider claim 11, and as applied to claim 10 above, Yoshikawa et al. further teaches:
	modifying the first input frame comprises: applying the flare model to the first input frame (e.g. according to the flare model of equation 2 or 3 of paragraphs 0100-0101); and subtracting the flare mask from the first input frame (i.e. by using the correction map to correct each pixel, paragraph 0075).

	Consider claim 12, and as applied to claim 10 above, Yoshikawa et al. further teaches:


	Consider claim 14, and as applied to claim 10 above, Yoshikawa et al. further teaches:
	the lens flare corresponds to a primary light source (An image is captured by an imaging element (13), wherein the imaging element (13) has a first field of view, figure 1, paragraphs 0039 and 0041.  A flare corresponding to a primary light source is determined in the first image, paragraph 0074.).

	Consider claim 15, Yoshikawa et al. teaches:
	An apparatus (see figures 1 and 2) comprising: 
	a first image capture device (imaging element, 13, paragraphs 0039 and 0040); 
	a second image capture device (imaging element, 14, paragraphs 0039 and 0040); and 
	an image processor (imaging processing block, 26, paragraph 0044), 

	obtain a first input frame captured by the first image capture device (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), the first image capture device (13) having a first field-of-view (see figure 1, paragraph 0039), and the first input frame including lens flare (“determination controller 41 determines whether there is an image with a flare (flare image) in the two fish-eye images”, step 1120 of figure 11, paragraph 0073); 
	obtain a second input frame captured by the second image capture device (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), the second image capture device (14) having a second field-of-view partially overlapping the first field-of-view (see figure 1, paragraphs 0039 and 0061, figure 8); 
	obtain a flare mask based on a flare difference estimation along a stitch line (i.e. a “connecting position” in an overlapping region (30), figure 8, paragraphs 0059, 0061, and 0063-0065, step 720 of figure 7) between the first input frame and the second input frame (A correction map (i.e. flare mask) is created in step 1130 of figure 11, paragraph 0075.  This is based on evaluation values in the “overlapping regions” (i.e. along the stitch line), paragraph 0073.); and 
	obtain a processed frame by modifying the first input frame based on a flare model to minimize the lens flare (“the image corrector 43 corrects the flare image using the created correction map”, paragraph 0075, step 1140 of figure 11).
	However Yoshikawa et al. does not explicitly teach obtaining a dark corner profile based on a relative illumination of a first dark area outside a first image circle of the first 
	Haji-Khamneh et al. similarly teaches imaging using an objective lens (130, figure 1) and an image sensor pixel array (140, figure 1).
	However, Haji-Khamneh et al. additionally teaches obtaining a dark corner profile based on a relative illumination of a first dark area outside of an image circle of an input frame (See figure 3, and paragraphs 0034-0035.  The relative illumination of a first dark area outside of an image circle (380) is obtained, as Haji-Khamneh et al. teaches defining a radius from the optical axis “at which the illumination strength drops below a specified threshold”, paragraph 0035.  The image circle (380) corresponds to the pixel array (140, paragraph 0035), and is thus of an input frame.  The illumination of the first dark area is relative as it is compared to the illumination strength at the intersection between the optical axis of the imaging objective and the image sensor pixel array, paragraph 0035.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a dark corner profile as taught by Haji-Khamneh et al. based on a relative illumination of a first dark area outside a first image circle of the first input frame and a second dark area outside a second image circle of the second input frame that is different from the first input frame of Yoshikawa et al. for the benefit of enabling selection of imaging objectives having certain pixel resolutions and aspect ratios (Haji-Khamneh et al., paragraph 0035). 
	The combination of Yoshikawa et al. and Haji-Khamneh et al. teaches obtaining a dark corner profile based on a relative illumination of an a first dark area outside a first 
	The Examiner notes that claim 15 does not require that any processing be performed using the dark corner profile, only that the dark corner profile is obtained.

	Consider claim 16, and as applied to claim 15 above, Yoshikawa et al. further teaches:
	modifying the first input frame comprises: applying the flare model to the first input frame (e.g. according to the flare model of equation 2 or 3 of paragraphs 0100-0101), subtracting the flare mask from the first input frame (i.e. by using the correction map to correct each pixel, paragraph 0075), and outputting the processed frame (i.e. such that it can be combined with the other frame image, paragraphs 0041, 0060 and 0108).

	Consider claim 17, and as applied to claim 15 above, Yoshikawa et al. further teaches that modifying the first input frame to minimize the lens flare includes modifying the first input frame to minimize a diffuse lens flare (“the entire image with a flare is corrected”, paragraph 0088).



	Consider claim 19, and as applied to claim 15 above, Yoshikawa et al. further teaches modifying the first input frame to minimize a lens flare artifact (i.e. by using the correction map to correct each pixel, paragraph 0075).

	Consider claim 20, and as applied to claim 15 above, Yoshikawa et al. further teaches:
	the lens flare corresponds to a primary light source (An image is captured by an imaging element (13), wherein the imaging element (13) has a first field of view, figure 1, paragraphs 0039 and 0041.  A flare corresponding to a primary light source is determined in the first image, paragraph 0074.).

Double Patenting
All double patenting rejections are removed in view of the Terminal Disclaimer filed February 26, 2021.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the closest prior art, Yoshikawa et al. (US 2017/0094169) teaches:
	A method for flare compensation (see figures 7 and 11), comprising: 
	obtaining a first input frame and a second input frame (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), wherein the first input frame includes lens flare (“determination controller 41 determines whether there is an image with a flare (flare image) in the two fish-eye images”, step 1120 of figure 11, paragraph 0073), and wherein the first input frame and the second input frame comprise color channels (“RGB color space is employed in a color image”, paragraph 0069); 
	obtaining a stitch line between the first input frame and the second input frame (i.e. a “connecting position” in an overlapping region (30), figure 8, paragraphs 0059, 0061, and 0063-0065, step 720 of figure 7); 
	obtaining, for the first input frame, a first intensity profile (i.e. evaluation value, step 1110 of figure 11, paragraph 0073); 

	obtaining an intensity differences profile as a difference between the first intensity profile and the second intensity profile (It is determined whether there is an image with flare in the two fish-eye images based on the evaluation values (i.e. intensity profiles) in step 1120, paragraph 0074.); 
	obtaining a flare mask (A correction map (i.e. flare mask) is created in step 1130 of figure 11, paragraph 0075.  This is based on evaluation values in the “overlapping regions” (i.e. along the stitch line), paragraph 0073.); and 
	obtaining a processed frame by modifying the first input frame based on a flare model to minimize the lens flare (“the image corrector 43 corrects the flare image using the created correction map”, paragraph 0075, step 1140 of figure 11).
	Shurboff et al. (US 2009/0002529) similarly teaches image processing for digital cameras (see paragraph 0001), and further teaches obtaining a dark corner profile based on a relative illumination of an area outside an image circle of an input frame (A profile of “dark corners” is obtained by measuring a light condition by pixels outside the center portion of the pixel array, paragraph 0043, step 244 of figure 2B.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a dark corner profile as taught by Shurboff et al. based on a relative illumination of an area outside a first image circle of the first input frame and outside a second image circle of the second input frame of Yoshikawa et al. for the benefit of increasing the quality of resultant images (Shurboff et al., paragraph 0044). 


	Claims 2-9 are allowed as depending from an allowed claim 1.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that calculating the stitch line between the first input frame and the second input frame comprises: measuring first intensities of an object in the first input frame and second intensities of the object in the second input frame; obtaining a stitch line position of the stitch line; and obtaining a vector corresponding to a one disparity shift, wherein the vector comprising first coordinates of the stitch line and a first epipolar line in the first input frame and second coordinates of the stitch line and a second epipolar line in the second input frame, in combination with the other elements recited in parent claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696